Citation Nr: 1419762	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-27 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C claimed as due to a blood transfusion at VA after a surgical procedure in May 1980.

2.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.  



ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from January 1967 to June 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the RO in Columbia, South Carolina.  The control of the claims folder was subsequently transferred and the appeal was certified to the Board by the RO in Baltimore, Maryland.  

In April 2010, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C.  On review, there does not appear to be a Statement of the Case or Form 9 following this decision.  

The issue, however, was listed in the March 2012 remand, and thus, it is for consideration.  See Percy v. Shinseki, 23 Vet. App. (2009) (by treating an issue as part of an appeal, VA waived any objections to the adequacy of the appeal with respect to that issue). 

The Veteran failed to report for a hearing with the Board in February 2012.  In March 2012, the Board denied service connection for hepatitis C and remanded the § 1151 and psychiatric claims for additional development.  

At that time, the psychiatric issue was listed to include consideration of whether new and material evidence had been received to reopen the claim.  The Board has rephrased the issue to reflect de novo review, and this will be discussed in further detail hereinbelow.  See 38 C.F.R. § 3.156(c) (2013).  The Veteran is not prejudiced by such action.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In April 2013, the Veteran requested another hearing.  In May 2013, the Veteran was notified that another hearing with the Board was scheduled for June 27, 2013.  

In June 2013, the Board received correspondence wherein the Veteran asked if there was any way to do this "on this side of the bridge."  She stated that Washington, DC was really far away and that she had to take care of her elderly parents.  

This statement was construed as a Motion to reschedule her hearing and in November 2013, the Board determined that she had not shown good cause for her failing to report for her previously scheduled hearing.  

Accordingly, any hearing request is considered withdrawn, and the Board will proceed with consideration of the appeal.  

The issue of service connection for an innocently acquired psychiatric disorder, to include PTSD and bipolar disorder, is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran is not shown to have sustained a hepatitis C infection due to the May 1980 surgical procedure and blood transfusion that was the proximate result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or due to an event that was not reasonably foreseeable; nor does she assert that the treatment was performed without her informed consent.  



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for hepatitis C as a result of a VA surgical procedure and blood transfusion in May 1980 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in June 2009 and March 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  This correspondence also provided notice of how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in the January 2013 Supplemental Statement of the Case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, in-patient clinical records, service personnel records, and VA medical center records.  To the extent any VA medical records were determined to be unavailable, the Veteran has been notified of same.  

The Veteran was scheduled for VA hepatitis examinations in April 2010 and June 2012, but failed to report.  The Veteran has not offered good cause for her failure to report and as such, the Board declines to schedule additional examinations at this time and will proceed with the appeal.  See 38 C.F.R. § 3.655 (2013).

The Veteran has submitted numerous statements in support of her claim.  She was also offered the opportunity to provide pertinent testimony on multiple occasions, but failed to report for the hearings as scheduled.  

The Board observes that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.


Factual Background

The Veteran asserted that she developed hepatitis C due to an experimental root canal performed in 1967 during service or due to post service surgical treatment at a VA facility in May 1980 when she was given a blood transfusion.

As discussed, the Board denied the Veteran's claim of service connection for hepatitis C in March 2012.  Thus, that issue is no longer for consideration and this discussion will be limited to the claim for compensation pursuant to 38 U.S.C.A. § 1151 and evidence relevant to same. 

During a period of inpatient alcohol treatment, the Veteran underwent a colonoscopy in May 1980 that included the removal of a nonmalignant polyp.  Her recovery was complicated by a significant degree of bleeding following the polypectomy and required a transfusion of 4 units of whole blood.  

At an April 1990 VA examination, the Veteran was noted to have had a history of alcohol and drug addiction.  She reported using various drugs from approximately 1967 to 1980.  She denied using drugs or alcohol for the past 9 years.  The diagnosis was that of a history of drug and alcohol abuse, currently asymptomatic.  

A March 2002 VA primary care telephone note indicated that a physician had spoken with the Veteran regarding her being hepatitis C antibody being positive.  She related that she had "yellow jaundice" as a child and went through alcohol and drug rehabilitation during the 1980's, but was never told she had hepatitis C.  

An April 2002 addendum note indicated that the physician spoke with the Veteran twice about her follow-up laboratory results and counseled her extensively, but she declined any treatment or consultation at that time.  

A March 2003 follow-up report noted that the Veteran had a history of polysubstance abuse including intravenous drug abuse, now in remission.  

A January 2004 VA hepatology progress note indicated that the Veteran's hepatitis C was diagnosed about two years earlier and that her risk factors were those of intravenous drug use in the early 1970's, intranasal cocaine, and a blood transfusion prior to 1992 (in 1980).  No other risk factors were identified, although she reported having jaundice as a child and alcoholic hepatitis at age 32.  

The Veteran received VA treatment for hepatitis C from approximately April to September 2006.  An April 2007 liver ultrasound showed findings compatible with early cirrhotic changes.  There were no focal intrahepatic lesions.  A June 2007 liver biopsy showed findings consistent with quiescent chronic hepatitis C infection.  

An August 2007 VA gastroenterology note indicated that the Veteran responded to interferon treatment, but had recurrent viremia.  The impression was that of hepatitis C genotype 2 - Scheuer stage 1.  It was determined that no retreatment was necessary and that she was discharged from the hepatitis C clinic to await newer therapies.  


Analysis

An appellant may be awarded VA compensation for a qualifying additional disability caused by VA medical care in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151.  

A disability is considered a qualifying disability if it was not the result of the Veteran's willful misconduct, and if it was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable.  Id.  

To determine whether a veteran has additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).

Claims based on additional disability due to medical treatment must meet certain causation requirements.  See 38 C.F.R. § 3.361(c), (d).

To establish causation, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a veteran received treatment and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused the additional disability, it must be shown that the medical treatment caused the additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the medical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

Entitlement to compensation under section 1151 cannot be established unless certain causation requirements are met.  See 38 C.F.R. § 3.361.  First, the additional disability must be caused by the medical or surgical treatment.  

Per Veterans Benefits Administration (VBA) Fast Letter 04-13 (June 29, 2004), the hepatitis C virus is primarily spread by contact with blood and blood products.  The Fast Letter concluded that "[t]he large majority of [hepatitis C] infections [could] be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use."  Id.  

As discussed, the Veteran in the appeal presents with several risk factors for hepatitis C, to include pattern of extensive intravenous drug abuse and one incident  involving a blood transfusion prior to 1992.  The VA records documented a transfusion of four units of whole blood in May 1980 and showed an initial diagnosis of hepatitis C in approximately 2002.  

Significantly, on this record, the medical evidence of record does not identify a particular risk factor as the more likely source of the Veteran's hepatitis C infection.   

Additional disability, in and of itself, is not sufficient to establish entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  There must be a showing of some instance of fault on VA's part in furnishing the treatment.  

The Board has considered the Veteran's assertions that hepatitis C could be traced to the 1980 blood transfusion because blood was not tested then as it was now.  

However, to the extent that she may be asserting fault on the part of VA, the Board finds that, as a lay person, she is not competent to render a medical opinion on a complex question such as causation or the appropriate standard of care with regard to the referenced treatment.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

On review, the record in this case does not contain competent evidence that would tend to support a finding of fault or other negligence on VA's part in performing the polypectomy or providing the required blood transfusion in 1980.      

Moreover, the Veteran has not asserted that the treatment was furnished without her informed consent, nor does the evidence show that any hepatitis infection would have constituted an unforeseeable complication of the blood transfusion in 1980.

In making this determination, the Board notes that the Veteran failed to report for scheduled VA hepatitis examinations and information expected from such an examination is not available for consideration.  

The preponderance of the evidence is against the claim and compensation pursuant to 38 U.S.C.A. § 1151 is not warranted.  


ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for hepatitis C claimed as due to a blood transfusion at VA after a surgical procedure in May 1980 is denied.


REMAND

A review of the claims folder shows that, in April 1990, the RO denied service connection for a nervous condition, essentially based on a finding that a chronic psychiatric disorder was not shown to have been incurred in or aggravated by service.  The Veteran did not appeal this decision and it is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

In April 2008, the RO denied service connection for PTSD and bipolar disorder. The Veteran disagreed with the decision and perfected this appeal.  

As noted, in March 2012, the Board identified the issue as consideration of whether new and material evidence had been received to reopen the claim.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

VA regulations, however, provide that notwithstanding any other section in 38 C.F.R. § 3.156, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1).

On review, copies of service personnel records were added to the claims folder in July 2007 and in-patient clinical records were added in April 2012.  These records suggested the Veteran was unhappy and discontent with life as a Marine and included a psychiatric evaluation in April 1969 and other documents pertaining to a discharge by reason of unsuitability.  

The April 1969 psychiatric consultation indicated that there was no psychiatric illness that would preclude the Veteran from being processed out of the service.  Such records existed at the time of the 1990 denial and appear relevant to the claim of service connection for an innocently acquired psychiatric disorder.  Thus, RO must consider the claim on a de novo basis.

The post-service records show that the Veteran was hospitalized in October 1978 at a private hospital for a self-inflicted medication overdose.  Associated diagnosis was that of depression.  

The VA records beginning in approximately 2006 documented the Veteran's report of a resurgence of childhood abuse memories and memories of her service during the Vietnam era.  The diagnoses included those of bipolar disorder, depression secondary to interferon treatment, and a mood disorder.  

In a March 2007 statement, the Veteran reported that, during her interferon treatment, she kept having flashbacks from the Vietnam war.  She noted that she could not wear her uniform when she left the base because American civilians who were protesting the war had shot at other soldiers.  She remembers that, while eating lunch in Georgetown, she heard shots and that she could not stand the stress of seeing the death statistics because these were the same troops she had activated for duty.  She stated that her drinking escalated and was the only way she could cope with being in the Marine Corps.  

In a July 2007 stressor statement, the Veteran reported that, when the Marine Corps bus took her to work, she would see graves at Arlington Cemetery that were being dug and were full by the time she returned home.  

In an August 2007 stressor statement, the Veteran reported that she became manic during the time she served activating Reserve units to Vietnam and knowing the fatalities.  She again reported hearing shots while wearing her uniform off base in Georgetown.  She further stated that she had been diagnosed with PTSD from serving in the Marine Corps during wartime.

In February 2008, the RO's Joint Services Records Research Coordinator determined that the information submitted by the Veteran was insufficient to allow for meaningful research of military records.  

Given the foregoing, the Board finds that additional development is necessary prior to consideration on the merits.  Specifically, a VA examination should be scheduled to determine the nature and etiology of any diagnosed psychiatric disorders.  Updated VA treatment records should also be obtained.  See 38 C.F.R. § 3.159(c)(2), (4).  

Accordingly, this remaining matter is REMANDED for the following action:

1.  The RO should take appropriate action to obtain relevant records from the VA Medical Center in Baltimore, Maryland, to include associated outpatient clinics, for the period beginning in March 2012.  All records obtained should be associated with the claims folder or virtual folder.  The procedures set forth at 38 C.F.R. § 3.159(c)(2), with regard to Federal records, should be followed.

2.  The RO then should have the Veteran scheduled for a VA psychiatric examination to determine the nature and likely etiology of the claimed psychiatric disorder.  The claims folder, to include any relevant electronic records should be available for review.

If the Veteran is diagnosed with an innocently acquired psychiatric disorder other than PTSD, the examiner is requested to opine as to whether it is at least as likely as not that the identified psychiatric disability had its clinical onset during service or otherwise is related to an event or incident of her period of active service.  

In making this determination the examiner is requested to consider and discuss relevant service personnel and treatment records, to include the April 1969 psychiatric evaluation.  The Veteran's lay statements should also be addressed.

Regarding the claimed PTSD, the examiner should be advised that the Veteran's reported stressor of being shot at or otherwise witnessing civilians shooting at servicemembers in Georgetown has not been verified and she has not submitted information sufficient to request verification through appropriate sources.  Notwithstanding, the examiner should be asked to opine whether it is at least as likely as not that the Veteran has a diagnosis of PTSD due to a stressor related to her period of active service or due to fear of hostile military or terrorist activity related to her service during the Vietnam era.  The examiner is advised that the Veteran did not have any foreign service. 

A complete rationale for any opinions expressed must be provided.  

3.  The Veteran is notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655.

4.  After completing the requested action and any additional development deemed appropriate, the RO must readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


